Citation Nr: 0946264	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected nephrectomy of the 
right kidney, for accrued benefits purposes.

2.  Entitlement to service connection for pulmonary disease, 
claimed as secondary to service-connected nephrectomy of the 
right kidney, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from December 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appellant had a hearing before the 
Board in October 2009 and the transcript is of record.

The case was brought before the Board in January 2008, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claims, to include affording her a 
travel Board hearing.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The RO received additional evidence from the appellant before 
the file was sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted was accompanied by a waiver of 
local jurisdictional review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the 
Veteran's cause of death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1. A claim for service connection for heart disease was 
pending at the time of the Veteran's death.

2. Prior to the Veteran's death, the Veteran's hypertension, 
congestive heart failure and coronary effusion had not been 
medically attributed to his in-service nephrectomy or any 
other incident of his military service.  

3. A claim for service connection for pulmonary disease was 
pending at the time of the Veteran's death.

4. Prior to the Veteran's death, the Veteran's chronic 
bilateral pulmonary effusion, sleep apnea and asbestosis had 
not been medically attributed to his in-service nephrectomy 
or any other incident of his military service. 


CONCLUSIONS OF LAW

1. Service connection for heart disease, claimed as secondary 
to service-connected nephrectomy of the right kidney, for 
accrued benefits purposes has not been established. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2009).

2. Service connection for pulmonary disease, claimed as 
secondary to service-connected nephrectomy of the right 
kidney, for accrued benefits purposes has not been 
established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the appellant in March 2007 and February 2009.  Those 
letters advised the appellant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letters also explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran prior to his death have been 
obtained, to the extent possible.  As noted below, only 
evidence in the file when the Veteran died, with the 
exception of VA records, is relevant to the claims for 
accrued benefits. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, again, only evidence in the file when the 
Veteran died is relevant to the claims for accrued benefits.  
Although the Veteran was never afforded a VA examination 
during his lifetime, a medical opinion here would serve no 
useful purpose because any resulting opinion could not be 
considered or support an award here.  This is described in 
more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2009) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death." 38 C.F.R. § 
3.1000 (c).  In this case, the appellant's claim was timely 
filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in January 2007, after the date of 
enactment. Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a) which 
repealed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse. 38 U.S.C.A. § 5121(a) 
(West 2002). The statute provided for 1) periodic payments to 
which an individual was entitlement at death under existing 
ratings for decisions, or 2) periodic monetary benefits based 
on evidence in the file at the date of an entitled 
individual's death and due and unpaid for a period not to 
exceed two years.  See Bonny v. Principi, 16 Vet. App. 504, 
507 (2002).  The phrase "not to exceed two years" has been 
interpreted by the Federal Circuit as not limiting survivors 
of veterans to recovery only of those benefits that accrued 
in the two years immediately preceding a veteran's death. 
Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 
16, 2003) limited the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period.  See Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004). The Federal Circuit held in Terry that 
section 5121(a) "only limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life."  The Federal 
Circuit held that the Court had erred in its interpretation 
of section 5121(a), which had found that the payment of 
accrued benefits was limited to the two year period 
immediately preceding the veteran's death.

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute. The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period. The Federal 
Circuit held, however, that when determining eligibility for 
"accrued benefits," rather than "benefits awarded but 
unpaid," the survivor is limited to a two-year period of 
eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death. The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid." In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death. The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

In this case, prior to his death in December 2006, the 
Veteran filed claims for service connection for heart disease 
and pulmonary disease.  At that time, no specific contentions 
were alleged, but the appellant now alleges she believes the 
Veteran's heart and pulmonary diseases were either caused or 
aggravated by his in-service nephrectomy of the right kidney.

Thus, the Veteran had claims pending and unadjudicated when 
he died.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the Veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000 (emphasis added).  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on date of death.  

In this case, the pertinent service records and VA records 
have been obtained.  The Board notes, however, that private 
treatment records identified and obtained by the appellant 
and VA after the Veteran's January 2007 death may not be 
considered here.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease, to include 
hypertension, may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's heart disease and hypertension is 
decades after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any heart or lung 
related ailment.  Indeed, the appellant does not contend the 
Veteran's diseases began in the military.  Rather, she 
alleges the Veteran's in-service nephrectomy either caused or 
aggravated the Veteran's heart and pulmonary diseases.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

After service, the Veteran has a lengthy history of lung 
cancer, obstructive sleep apnea, asbestosis, chronic 
bilateral pleural effusion, hypertension and congestive heart 
failure.  These conditions first manifested, however, decades 
after service.  

The private treatment records in the claims folder prior to 
the Veteran's death, moreover, simply do not provide any link 
between the Veteran's heart and pulmonary diseases and his 
nephrectomy or any other incident of service.  The Veteran's 
right kidney removal is noted in various records as pertinent 
medical history, but no medical professional has ever 
indicated the kidney removal caused or aggravated any of his 
heart or pulmonary diseases.  Rather, the Board finds 
noteworthy that private medical records consistently note the 
Veteran's 30 plus history of smoking and post-military 
occupation on the railroad as relevant to the Veteran's 
chronic pleural effusion.  Pertinent medical history also 
included diagnoses of asbestosis, lung cancer, stroke and 
obstructive sleep apnea.  

With regard to heart disease, the Veteran first underwent an 
aortic valve replacement after discovering fluid in his lungs 
with complaints of shortness of breath.  The Veteran's 
respiratory distress was found to be secondary to recurrent 
pleural effusion.  The Veteran was also subsequently 
diagnosed with hypertension and congestive heart failure, but 
these conditions were never attributed to the Veteran's in-
service kidney removal or any other incident of his military 
service.

The Board has considered the appellant's statements.  
Although the Board does not doubt she believes the Veteran's 
diseases were attributable to his kidney removal, she simply 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).
 Her contentions simply cannot be substantiated by the 
record. 

In short, the medical evidence in the claims folder prior to 
the Veteran's death simply does not indicate a connection 
between his heart and pulmonary conditions and any incident 
of service, to include his in-service right kidney removal.  

In light of the medical evidence, the Board concludes service 
connection for accrued benefits purposes is not warranted.  
As reflected by the discussion above, the preponderance of 
the evidence is against the appellant's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected nephrectomy of the right 
kidney, for accrued benefits purposes, is denied.

Entitlement to service connection for pulmonary disease, 
claimed as secondary to service-connected nephrectomy of the 
right kidney, for accrued benefits purposes, is denied.


REMAND

The Veteran died on January [redacted], 2007 from congestive heart 
failure, hypertension and chronic pulmonary effusion.  The 
appellant alleges the Veteran's service-connected right 
kidney removal either caused or aggravated the Veteran's 
heart and pulmonary diseases leading to his demise.  

The majority of the medical records leading up to the 
Veteran's death suggest the Veteran's heart and pulmonary 
diseases are related to non-service related factors, to 
include aging, long-term tobacco use and occupational 
exposure to asbestos working on a railroad. 

After the Veteran's death, the appellant identified treatment 
records from private physician Dr. Singh.  The Veteran was 
examined on January [redacted], 2007, one day prior to his death.  At 
that time, Dr. Singh diagnosed the Veteran with chronic 
kidney disease stage II secondary to nephrosclerosis of 
hypertension and aging.  Also noted was the Veteran's 1945 
nephrectomy causing some functional renal mass loss.  The 
doctor further indicated, however, that despite the loss, the 
Veteran only had "mild renal insufficiency suggesting 
compensation by his remaining kidney."

Again, the Veteran's death certificate lists hypertension as 
one of the causes of death.  It appears the Veteran suffered 
from nephrosclerosis of hypertension prior to his death.  
Although the Veteran was not service-connected for any 
disease of the left kidney, given the nature of the Veteran's 
service-connected disability, the Board concludes a VA 
medical opinion is warranted.  Indeed, no medical opinion has 
ever been sought to ascertain whether the Veteran's 
cardiovascular-renal disease, to include hypertension, or 
pulmonary diseases were caused or aggravated by the fact that 
the Veteran lived his entire post-service life with only one 
remaining kidney.  Since this is the essence of the 
appellant's claim, a medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain an appropriate VA medical 
opinion to ascertain the likelihood that 
the Veteran's immediate cause of death or 
any underlying cause of death could be 
related to his military service or 
secondary to any service-connected 
condition, specifically his in-service 
nephrectomy.   

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on:

*	whether the Veteran's kidney disease 
or nephrosclerosis of hypertension 
was caused or aggravated by the 
Veteran's service-connected 
nephrectomy of the right kidney;

*	whether the Veteran's causes of 
death, namely congestive heart 
failure, hypertension and chronic 
bilateral pleural effusion  was 
caused by, aggravated by or otherwise 
etiologically related to his service-
connected nephrectomy or any incident 
of service;

The examiner(s) must resolve any 
conflicting medical evidence especially 
the January [redacted], 2007 medical examination 
conducted by Dr. Singh. 

It would be helpful if the examiner(s) 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  The RO should then readjudicate the 
appellant's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


